DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 09/28/2020 are accepted.

Allowable Subject Matter
Claims 1-4, 6-12 and 14-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 1 and 9 contain variations of the limitations "wherein the decoding the encoded bitstream using the inter-channel tool comprises: obtaining a reconstructed residual for a first color channel; and obtaining a reconstructed residual for second color channel based on the reconstructed residual for the first color channel" and taken in combination with the other claim limitations are not found in the prior art; and independent claim 17 contains the limitations "wherein the decoding of the encoded bitstream using the inter-channel tool comprises: obtaining a reconstructed lifting coefficient for a first color channel: and obtaining a reconstructed lifting coefficient for second color channel using the reconstructed lifting coefficient for the first color channel" and taken in combination with the other claim limitations are not found in the . 
The closest prior art, Tourapis (U.S. 2019/0087978), Zhang (U.S. 2015/0373327), Jun (U.S. 2020/0366900 and Nguyen (U.S. 2020/0374538), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483